Citation Nr: 0922799	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-21 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right rotator cuff tear.

2.  Entitlement to an initial rating greater than 20 percent 
for cervical spine degenerative disc disease, status-post 
surgical fusion.

3.  Entitlement to an initial rating greater than 10 percent 
for thoracolumbar spine degenerative disc disease and 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2006, September 2006 and December 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Veteran 
had a hearing before the Board in February 2009 and the 
transcript is of record.

As a preliminary matter, the Board notes the Veteran 
initiated an appeal of an August 2006 rating decision denying 
entitlement to service connection for bilateral knee 
disabilities.  The RO issued a Statement of the Case (SOC) on 
December 4, 2007.  The Veteran had until February 4, 2008 to 
perfect his appeal.  38 U.S.C.A. § 7105 (2002 and Supp. 
2008); 38 C.F.R. 20.202 (2008). The Veteran submitted a 
substantive appeal, but not until February 25, 2008.  His 
substantive appeal being untimely, the Board finds the August 
2006 rating decision to be final as to claim of service 
connection for bilateral knee disabilities.  Although 
testimony was accepted at a February 2009 hearing on the 
matter of service connection for bilateral knee disabilities, 
the Veteran was informed that it was questionable as to 
whether the matter was properly before the Board, and that 
this matter would be clarified following transcription.  As 
explained, above, the Board does not have jurisdiction to 
review this matter and it will not be discussed in the 
decision that follows. 

Given that the Veteran did present testimony with regard to 
his bilateral knees before the Board in February 2009, the 
Board will construe such as a petition to reopen the claims.  
The issue of whether the Veteran's bilateral knees claims may 
be reopened has never been considered by the RO and, 
therefore, is REFERRED to the RO for proper adjudication.

The Board further notes during the pendency of this appeal 
the Veteran was granted an increased rating for his thoracic-
lumbar spine disability from 0 percent to 10 percent 
disabling in an August 2008 rating decision.  After the 
Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB 
v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is 
still properly before the Board here and the issue has been 
appropriately rephrased above.

The Veteran provided additional evidence before the file was 
sent to the Board.  A supplemental statement of the case 
(SSOC) was not issued, but this is not necessary since the 
evidence submitted was accompanied by a waiver of local 
jurisdictional review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his 20 year service in the Navy was 
extremely physically demanding causing serious damage to his 
right shoulder, back and neck.  His back and neck 
disabilities are alleged to be more severe than currently 
rated. 

The RO rated the Veteran's cervical and thoracolumbar spine 
disabilities under Diagnostic Codes 5243 (intervertebral disc 
syndrome) and 5242 (degenerative arthritis of the spine).  
Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  Notes 
appended to the rating formula for diseases and injuries of 
the spine specify that, among other things, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id. at 
Note (1).

Although the Veteran was notified of the applicable general 
rating formula for diseases and injuries of the spine, the RO 
did not consider whether the Veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy.  Neurological manifestations are well-
documented throughout the Veteran's service treatment 
records, VA outpatient treatment records and 2006 VA 
examinations.  The RO should readjudicate the claims 
specifically considering whether a separate rating for 
neurological manifestations is warranted given the medical 
evidence. 

With regard to his right shoulder claim, it appears from the 
medical records that the Veteran's complaints of right 
shoulder pain have been attributed to radiating pain stemming 
from his cervical spine disability and not an independent 
disability in and of itself.  The Veteran alleges he did not 
suffer a specific injury in the Navy, but had torn his right 
rotator cuff.  He alleges he currently has a right shoulder 
disability distinct and separate from his cervical spine 
disability and neurological manifestations thereof. 

During his hearing before the Board, the Veteran alleges his 
rotator cuff tear was confirmed by x-ray in 2001 by a doctor 
who examined him at the Eglin Air Force Base in Fort Walton 
Beach, Florida.  This x-ray is not currently of record.  

The Veteran also testified he receives private physical 
therapy for his neck, back and shoulder, to include a session 
that was scheduled for March 20, 2009.  He further testified 
he receives regular treatment from a private doctor, Dr. 
King, to include an MRI performed in February 2009.  The 
Veteran also submitted a February 2009 statement from Dr. 
King, indicating she has treated the Veteran since 2007 for 
chronic back pain, neck pain, radiculopathy and right upper 
extremity pain/weakness/muscle wasting.  The Veteran's 
private treatment records are also not currently of record.  

The RO should make efforts to obtain any records at the Air 
Force Base, from Dr. King or from any other identified 
treatment provider as they are clearly relevant to the 
Veteran's claim here.

With regard to the increased rating claims on appeal, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).   In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  

With regard to service connection claims, the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Here, the last VA examinations were conducted in 2006, nearly 
three years ago.  At that time, the examiners did not find 
any evidence of a right shoulder disability, but noted the 
Veteran's neck and low back complaints, to include 
radiculopathy into the shoulders.  Since that time, the 
Veteran has identified treatment for his neck, back and right 
shoulder, to include physical therapy and an MRI.  He further 
identified an x-ray taken in 2001 indicative of a torn right 
rotator cuff.  In light of the new medical evidence, the 
Board concludes new VA examinations are warranted.

The RO should also take this opportunity to obtain VA 
outpatient treatment records from December 2007 to the 
present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
for neck, back and right shoulder 
treatment from the VA Medical Center in 
Pensacola, Florida from December 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Ask the appellant to complete release 
forms authorizing VA to request his 
treatment records from Dr. King, the Eglin 
Air Force Base in Fort Walton Beach, 
Florida, and any other provider who may 
have treated him for his right shoulder, 
neck or back, to include physical therapy 
treatment.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed. All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented. 

3.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an orthopedic and neurological 
examination for his neck and low back 
condition, to include DJD and 
radiculopathy, to ascertain any and all 
current disabilities she has in connection 
with his neck and low back conditions and 
the current level of severity of each 
condition.  The examiner must conduct all 
necessary tests to ascertain the 
neurological and orthopedic 
manifestations, if any, of the Veteran's 
neck and low back conditions.  The 
examiner should also specify specifically 
which nerve is affected by the Veteran's 
neck or low back condition and the 
manifestations thereof.  The claims folder 
must be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions. 

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an orthopedic examination for 
the claimed condition of residuals of a 
right rotator cuff tear to clarify whether 
the Veteran has a right shoulder 
disability distinct and separate from the 
manifestations of his cervical spine 
radiculopathy and the likely etiology of 
any disability found. The claims folder 
and a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination, and he 
or she should accomplish any indicated 
special tests, studies or additional 
consultations. 

The examiner should indicate whether the 
Veteran currently has a right shoulder 
disability distinct and separate from the 
neurological manifestations of his cervical 
spine disability, and, if so, whether any 
such disability is at least as likely as 
not related to his military service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding the 
Veteran's diagnoses and etiology, to 
include the 2006 VA examination reports 
and Dr. King's February 2009 statement.  

5.  After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, provide the 
appellant a supplemental statement of the 
case (SSOC), which includes notice of the 
appropriate neurological diagnostic codes. 
An appropriate period of time should be 
allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

